--------------------------------------------------------------------------------

Exhibit 10.3


EXECUTION VERSION


INCREMENTAL COMMITMENT AGREEMENT


dated as of April 25, 2020,


made by


THE INCREASING LENDER PARTY HERETO,


as Increasing Lender,


relating to the


AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT


dated as of May 6, 2019,


among


SPECIAL VALUE CONTINUATION PARTNERS LLC,
as Borrower,


the Lenders from time to time party thereto,


and


ING CAPITAL LLC,
as Administrative Agent,
Arranger and Bookrunner



--------------------------------------------------------------------------------

INCREMENTAL COMMITMENT AGREEMENT (this “Agreement”), dated as of April 25, 2020
and effective as of the Effective Date (as defined below), by and among SPECIAL
VALUE CONTINUATION PARTNERS LLC, a Delaware limited liability company (the
“Borrower”), 36th STREET CAPITAL PARTNERS HOLDINGS, LLC, a Delaware limited
liability company (the “Subsidiary Guarantor”), ING CAPITAL LLC (“ING”), in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”),
and City National Bank, N.A., as increasing lender (the “Increasing Lender”),
relating to the AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT,
dated as of May 6, 2019 (as amended by Amendment No. 1 to Amended & Restated
Senior Secured Revolving Credit Agreement, dated as of April 9, 2020, Amendment
No. 2  to Amended & Restated Senior Secured Revolving Credit Agreement, dated as
of April 17, 2020, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Administrative Agent and the lenders from time to time
party thereto (each, a “Lender” and, collectively, the “Lenders”).


A.         The Borrower has requested that the Increasing Lender provide an
additional Multicurrency Commitment on and as of the Effective Date in an
aggregate amount equal to the amount set forth opposite the Increasing Lender’s
name on Schedule 1 hereto under the heading “Incremental Multicurrency
Commitment Amount” (the “Incremental Commitment”), pursuant to Section 2.06(e)
of the Credit Agreement.


B.          The Increasing Lender is willing to make the Incremental Commitment
on and as of the Effective Date on the terms and subject to the conditions set
forth herein and in the Credit Agreement.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1.  Defined Terms; Interpretation; Etc.  Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Agreement.  This Agreement shall be a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.


SECTION 2.  Incremental Commitment.  (a)  Pursuant to Section 2.06(e) of the
Credit Agreement and subject to the terms and conditions hereof, the Increasing
Lender hereby agrees to make the Incremental Commitment to the Borrower
effective on and as of the Effective Date. The Incremental Commitment shall
constitute an additional “Multicurrency Commitment”, an additional “Commitment”
and a “Commitment Increase” for all purposes of the Credit Agreement and the
other Loan Documents, and the Effective Date shall be the “Commitment Increase
Date” of the Incremental Commitment for purposes of Section 2.06(e) of the
Credit Agreement.



--------------------------------------------------------------------------------

(b)       The terms of the Incremental Commitment shall be identical to the
terms and provisions of the Multicurrency Commitments of the Extending Lenders
made under the Credit Agreement immediately prior to the Effective Date.


(c)       On the Effective Date, in connection with the adjustments, if any, to
any outstanding Loans and participation interests contemplated by Section
2.06(e)(iv) of the Credit Agreement, if the Increasing Lender is notified by the
Administrative Agent, the Increasing Lender shall make a payment to the
Administrative Agent, for the account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such Section, so that
after giving effect to such payment and to the distribution thereof to the other
Lenders in accordance with such Section, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (after
giving effect to the Incremental Commitment and any other Commitment Increases,
if any, occurring on the Effective Date).


SECTION 3.  Conditions Precedent to Incremental Commitment.  This Agreement, and
the Incremental Commitment of the Increasing Lender, shall become effective on
and as of the Business Day (the “Effective Date”) occurring on or after April
29, 2020 (or such earlier date as mutually agreed to in writing (which may be an
email) by each of the Borrower, the Administrative Agent and the Increasing
Lender in their sole discretion), on which each of the following conditions are
satisfied (provided that if such conditions are not satisfied, waived or
extended on or prior to May 12, 2020, this Agreement shall automatically
terminate and no longer be in effect):


(a)          the Administrative Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of the Borrower, the
Subsidiary Guarantor, the Administrative Agent and the Increasing Lender;


(b)          on the Effective Date, each of the conditions set forth or referred
to in Section 2.06(e)(i) of the Credit Agreement shall be satisfied, and
pursuant to Section 2.06(e)(ii)(x) of the Credit Agreement the Administrative
Agent shall have received a certificate of a duly authorized officer of the
Borrower dated as of the Effective Date certifying as to the foregoing;


(c)          (i) the Increasing Lender shall have received all fees due to the
Increasing Lender on or prior to the Effective Date, including pursuant to any
outstanding fee letters or commitment letters by and between the Borrower and
the Increasing Lender, and (ii) ING, in its capacity as the lead arranger, shall
have received all fees due to it on the Effective Date, including pursuant to
any outstanding fee letters by and between the Borrower and ING;


(d)          the Borrower shall have paid, or substantially concurrently with
the Effective Date is paying, Dechert LLP, counsel for the Administrative Agent,
for its reasonable and documented fees, charges and disbursements; and


2

--------------------------------------------------------------------------------

(e)          pursuant to Section 9.03 of the Credit Agreement, the
Administrative Agent shall have received all other documented out-of-pocket
fees, costs and expenses related to this Agreement owing on the Effective Date.


SECTION 4.  Representations and Warranties of the Borrower and the Subsidiary
Guarantor.  To induce the other parties hereto to enter into this Agreement,
each of the Borrower and the Subsidiary Guarantor represents and warrants to the
Administrative Agent and the Increasing Lender that, as of the date hereof and
as of the Effective Date:


(a)        This Agreement has been duly authorized, executed and delivered by
the Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).  The Credit
Agreement, as modified by this Agreement, constitutes a legal, valid and binding
obligation of the Borrower and the Subsidiary Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(b)         Each of the representations and warranties made by the Borrower and
the Subsidiary Guarantor in or pursuant to the Loan Documents are true and
correct in all material respects as if made on the date hereof and on the
Effective Date (except to the extent they relate specifically to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and unless a representation or warranty is already qualified
by materiality or by Material Adverse Effect, in which case it is true and
correct in all respects).


(c)          No Default has occurred and is continuing on the date hereof or on
the Effective Date or shall result from the Incremental Commitment.


SECTION 5.  Representations, Warranties and Covenants of the Increasing Lender.
The Increasing Lender (a) represents and warrants on the date hereof and on the
Effective Date that (i) it has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to make the Incremental Commitment, and (iii) it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender.


SECTION 6.  Consent and Reaffirmation.  (a) The Subsidiary Guarantor hereby
consents to this Agreement and the transactions contemplated hereby, (b) the
Borrower and the Subsidiary Guarantor agree that, notwithstanding the
effectiveness of this Agreement on the Effective Date, the Guarantee and
Security Agreement and each of the other Security Documents shall continue to be
in full force and effect, (c) the Borrower and the Subsidiary


3

--------------------------------------------------------------------------------

Guarantor acknowledge that, on and after the Effective Date, the terms
“Revolving Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by the Increasing Lender in respect
of the Incremental Commitment and all interest and other amounts owing in
respect thereof under the Loan Documents (including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding), and (d) as of the date
hereof and as of the Effective Date, the Subsidiary Guarantor confirms its
guarantee of the Guaranteed Obligations and the Borrower and the Subsidiary
Guarantor confirm their grant of a security interest in their assets as
Collateral for the Secured Obligations, all as provided in the Loan Documents as
originally executed (and amended prior to the Effective Date and supplemented by
this Agreement on and as of the Effective Date).  On the Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as modified by this Agreement and each reference in any other Loan
Document shall mean the Credit Agreement as modified by this Agreement.


SECTION 7.  Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Credit Agreement.


SECTION 8.  Expenses.  The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement in accordance with the Credit Agreement. The Borrower agrees,
promptly on or after the Effective Date, to pay the Administrative Agent for the
account of the Lenders the amounts, if any, payable under Section 2.13 of the
Credit Agreement as a result of the adjustments of Borrowings pursuant to
Section 2(c) of this Agreement.


SECTION 9.  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.


SECTION 10.  Applicable Law; Jurisdiction; Consent to Service of Process;
Other.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.  THE PROVISIONS OF SECTION 9.09 OF THE CREDIT
AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX OF THE CREDIT
AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE.


SECTION 11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER


4

--------------------------------------------------------------------------------

BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 12.  Headings.  The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


SECTION 13.  No Third Party Beneficiaries.  This Agreement is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other person or entity.  No
person or entity other than the parties hereto shall have any rights under or be
entitled to rely upon this Agreement.


SECTION 14.  Acknowledgment and Consent.  The Administrative Agent hereby
acknowledges that it has received notice pursuant to Section 2.06(e)(i) of the
Credit Agreement within the time period required thereunder.  The Administrative
Agent hereby consents to the Incremental Commitment.  Pursuant to Section
2.06(e)(i)(C) of the Credit Agreement, each of the Administrative Agent and the
Borrower hereby consents to the Incremental Commitment provided for herein.  For
the avoidance of doubt, pursuant to Section 2.06(e)(iv) of the Credit Agreement,
the Borrower hereby acknowledges, and consents to the fact that, the Effective
Date (and thereby the Commitment Increase Date with respect to the Incremental
Commitment provided for herein), may occur on a day other than the last day of
an Interest Period.


[Remainder of page intentionally left blank]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.



 
SPECIAL VALUE CONTINUATION PARTNERS LLC, as Borrower
       
By:
BlackRock TCP Capital Corp.
 
Its: Sole Member
       
By:
/s/ Howard Levkowitz  
Name: Howard Levkowitz
 
Title:
Chief Executive Officer



[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

 
36TH STREET CAPITAL PARTNERS HOLDINGS, LLC, as Subsidiary Guarantor
        By:
Special Value Continuation Partners LLC
 
Its: Sole Member
       
By:
BlackRock TCP Capital Corp.
 
Its: Sole Member
       
By:
/s/ Howard Levkowitz  
Name:
Howard Levkowitz  
Title:
Chief Executive Officer



[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

 
ING CAPITAL LLC,
   
as Administrative Agent
         
By:
/s/ Patrick Frisch      
Name: Patrick Frisch
     
Title: Managing Director
           
By:
/s/ Dominik Breuer      
Name: Dominik Breuer
     
Title: Director
 



[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

 
CITY NATIONAL BANK, N.A.,
 
as Increasing Lender
       
By
/s/ Marc D. Galindo


 
Name:
Marc D. Galindo  
Title:
Senior Vice President



[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

Schedule 1


Incremental Commitment


Lender
 
Multicurrency
Commitment
Amount
(immediately
prior to Effective
Date)
   
Incremental
Multicurrency
Commitment
Amount
   
Incremental
Dollar
Commitment
Amount
   
Multicurrency
Commitment
Amount (on and
immediately after
the Effective Date)
 
City National Bank, N.A.
 
$
20,000,000
   
$
4,800,000
   
$
0
   
$
24,800,000
 






--------------------------------------------------------------------------------